831 F.2d 306
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Consolacion B. SNIPES, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3340.
United States Court of Appeals, Federal Circuit.
Sept. 23, 1987.

Before FRIEDMAN, Circuit Judge, JACK R. MILLER, Senior Circuit Judge, and NIES, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. AT08318610464, dismissing the petition for review of Consolacion B. Snipes as untimely filed, is affirmed.

OPINION

2
Petitioner was given an opportunity to show good cause why her petition for review of the administrative judge's June 6, 1986 decision affirming OPM's determination that she was no longer eligible for a disability retirement annuity was not filed within the 35 day deadline prescribed by regulation.  See 5 C.F.R. Secs. 1201.114(d)-(f) (1986).  After considering the evidence submitted, the board determined that petitioner failed to establish good cause for the delay.  We are satisfied that the board did not abuse its discretion in making that determination, see Phillips v. United States Postal Service, 695 F.2d 1389 (Fed.Cir.1982), and that the record supports the action taken for the reasons set forth in the board's opinion.